DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Specification received on February 25, 2022 appears to overcome the issues with the Specification and the Drawings indicated in the previous Office action. Therefore, the objections to the Specification and Drawings are withdrawn.

Information Disclosure Statement
In the Information Disclosure Statements (IDSes) submitted February 16, 2022, there are non-patent references cited which do not have corresponding copies made available. These specific references have been stricken through on the IDSes, and have therefore not been considered.

Allowable Subject Matter
Claims 1-28 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method for synchronous input and output to a quantum processor, the quantum processor comprising a plurality of qubits coupleable to an input-output system comprising a bus, the method performed by the quantum processor and comprising: synchronously with transmitting the first portion of the first output state, transmitting at least a first portion of a first input state along the bus from an input source.
Further, it would not have been obvious to combine the above emphasized limitations with the remaining limitations of the claim.

Note that independent claim 14 contains similar subject to that of claim 1 as shown above; therefore, it is considered to comprise allowable subject matter by the same reasoning accordingly.

As to independent claim 27, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest an input/output system for a quantum processor wherein the plurality of latches comprises a bus proximate latch, an intermediate latch, and a qubit proximate latch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184